 



Exhibit 10.1
     AMENDMENT NO. 1 dated as of April 30, 2008 (this “Agreement”) to the
Forbearance Agreement, Consent and Waiver, among TROPICANA ENTERTAINMENT, LLC, a
Delaware limited liability company (“Trop Entertainment), TROPICANA FINANCE
CORP. (“Trop Finance”), the undersigned affiliates of Trop Entertainment (each
of the foregoing, an “Obligor” and collectively, the “Obligors”) WILLIAM J. YUNG
III (“Yung”), DONNA MORE (“More”), WILMINGTON TRUST COMPANY, as successor
Trustee (in such capacity, the “Indenture Trustee”) under that certain Indenture
(as defined below), and the undersigned holders of the Notes (the
“Noteholders”).
Recitals
          A. Pursuant to the Indenture, dated as of December 28, 2006 (as
amended, restated, supplemented or otherwise modified, the “Indenture”) among
Trop Entertainment and Trop Finance (collectively, the “Issuers”) and the
Indenture Trustee (as successor Trustee to U.S. Bank National Association), the
Issuers have issued $960,000,000 in principal amount of 9 5/8% Senior
Subordinated Notes due 2014 (the “Notes”) to the Noteholders.
          B. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Original Forbearance (as defined below).
          C. The Issuers, the Obligors, Yung, More, the Indenture Trustee and
the Noteholders entered into that certain Forbearance Agreement, Consent and
Waiver dated as of April 11, 2008 (the “Original Forbearance”), pursuant to
which the Indenture Trustee and the Noteholders agreed to a Forbearance with
respect to the Acknowledged Event of Default for the Forbearance Period.
          D. The Issuers have informed the Indenture Trustee that certain events
may occur that would constitute a Termination Event under the Original
Forbearance.
          E. The Issuers have requested that the Indenture Trustee and the
Noteholders amend the Original Forbearance as set forth below, subject to the
terms hereof.
          F. The Indenture Trustee and the Noteholders are willing to amend the
Original Forbearance on the terms set forth herein.
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
     Section 1. Amendments. Upon the Effective Date (as defined below), the
Original Forbearance shall be amended as follows:

 



--------------------------------------------------------------------------------



 



(a) Section 2(a) of the Original Forbearance shall be amended and restated in
its entirety to read as follows
"(a) (i) the acceleration of the maturity of any obligations under the Credit
Agreement or (ii) the occurrence of a Default under the Credit Agreement or the
Bank Forbearance Agreement (in either case, except any Default resulting from
the failure to pay interest due and payable under the Credit Agreement on
April 30, 2008 and other than the Specified Defaults (as defined in the Bank
Forbearance Agreement), but only until 11:59 p.m. New York City time on May 5,
2008), that is not timely cured or the subject of a forbearance agreement
between Borrower and Credit Suisse, as Administrative Agent, under the Credit
Agreement;”; and
(b) The eighth Whereas clause and Section 5 of the Original Forbearance
Agreement shall be amended by deleting the date “May 1, 2008” appearing therein
and inserting in lieu thereof “11:59 p.m. New York City time on May 5, 2008”.
     Section 2. Limited Waiver. The Noteholders hereby waive any Termination
Event under the Original Forbearance by the Issuers resulting from the
occurrence of an event that would not constitute a Termination Event pursuant to
the Original Forbearance as amended hereby.
     Section 3. Effectiveness. This Agreement shall become effective as of the
date set forth above on the date (the “Effective Date”) on which the Indenture
Trustee shall have received counterparts of this Agreement that, when taken
together, bear the signatures of the Issuers, Yung, More, the Indenture Trustee
and the requisite amount of the Noteholders.
     Section 4. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
(or other electronic) transmission shall be as effective as delivery of a
manually executed counterpart hereof.
     Section 5. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 6. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

            TROPICANA ENTERTAINMENT, LLC, for or itself and its direct and
indirect subsidiaries that are issuers or guarantors under the 9-5/8% Senior
Subordinated Notes Indenture dated as of December 28, 2006
      By:   /s/ William J. Yung         Name:   WILLIAM J. YUNG        Title:  
PRESIDENT        TROPICANA FINANCE CORP.
      By:   /s/ William J. Yung         Name:   WILLIAM J. YUNG        Title:  
PRESIDENT        COLUMBIA VICKSBURG PROPERTIES LLC
      By:   /s/ William J. Yung         Name:   WILLIAM J. YUNG        Title:  
PRESIDENT        CP LAUGHLIN REALTY, LLC,
      By:   /s/ Theodore R. Mitchel         Name:   THEODORE R. MITCHEL       
Title:   SVP, CFO, Treasurer     

Signature Page to Amendment No. 1 to Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            BROWN RUDNICK BERLACK ISRAELS, LLP, in its capacity as counsel to,
and on behalf of, the Noteholders and the Indenture Trustee
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            AGREED AND CONSENTED TO FOR THE LIMITED PURPOSES OF PARAGRAPH 6(b)
OF THE ORIGINAL FORBEARANCE


WILLIAM J. YUNG

      /s/ William J. Yung                   DONNA MORE

      /s/ Donna More                

Signature Page to Amendment No. 1 to Forbearance Agreement

 